Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks and amendments, filed 8/5/2022, with respect to 35 USC 112b have been fully considered and are persuasive.  The 35 USC 112b rejection of claims 1-20 has been withdrawn. 
Regarding the 35 USC 103 rejection, Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
The applicant contends 
Independent claim 1, as amended, recites: 
A method for evaluating robustness of one or more target neural network models, comprising: 
receiving one or more natural typo generation rules associated with a first task associated with a first input document type; 
receiving a first target neural network model; 
receiving a first document and corresponding ground truth labels; generating one or more natural typos for the first document based on the one or more natural typo generation rules, using gradient information of components of the first document; 
providing, to the first target neural network model, a test document generated based on the first document and the one or more natural typos as an input document to generate a first output; and 
generating a robustness evaluation result of the first target neural network model based on a comparison between the output and the ground truth labels. 
Applicants respectfully submit that the cited references, even combined, do not teach or suggest at least "generating one or more natural typos for the first document based on the one or more natural typo generation rules, using gradient information of components of the first document" as recited in claim 1 as amended. 
Examiner acknowledges that Kriegman "fails to disclose...generating one or more natural typos for the first document based on the one or more natural typo generation rules...." OA, 4. Further, Goutal does not remedy this deficiency. The Office Action relies on Paragraph 24 of Goutal to disclose some of the limitations. However, Goutal simply discusses a plurality of "transformations relying on the replacement of words or group of words in the text." Goutal, [0024]. Goutal does not disclose gradient information of components of a document, much less generating typos using gradient information of the components. Therefore, Goutal, even combined with Kriegman, does not teach or suggest at least "generating one or more natural typos for the first document based on the one or more natural typo generation rules, using gradient information of components of the first document" as recited in claim 1 as amended. 
Accordingly, Applicant submits that claim 1 as amended is patentable over the cited references, and the rejection should be withdrawn. Independent claims 8 and 15 

	The examiner disagrees. The office action below provides explanation regarding the newly added limitation in correlation with prior art, Goutal et al. Paragraph 49 discloses a table of the transformations used to generate or detect natural typos in the original document, label replaced element. Paragraph 26 discloses the use of probability distribution or gradient of the components of the document to determine the transformation to use in order to move from one node (vertex) to another. This indicates gradient information of components of the first document is used to generate or detect one or more natural typos. 

Drawings
The drawings were received on 9/3/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,8,9,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriegman et al (US Publication No.: 20190311227) in view of Goutal et al (WO2019246294a1).
Claim 1, Kriegman et al discloses 
	receiving a first target neural network model (Fig. 3, label 304 as the received neural network model.);
	receiving a first document (Fig. 3, label training documents) and corresponding ground truth labels (Fig. 3, label 310, paragraph 111 discloses 310 as labeled orientation integers of training documents.);
	providing, to the first target neural network model (label 304), a test document as an input document (Fig. 3, label 302 is input into label 304.) to generate a first output (label 306); and
	generating a robustness evaluation result of the first target neural network model (label 308,312) based on a comparison between the output and the ground truth labels (Paragraph 111 discloses comparison between the ground truth orientations 310 and predicted orientations, label 306.), such as shown in Fig. 3, label 304, and paragraph 92 discloses in addition to utilizing an orientation neural network to identify and/or correct the orientation of a displayed document, the system also utilizes word detector and text prediction neural network to generate computer searchable text. Paragraph 111 discloses “In particular, loss function 308 can determine if predicted orientations 306 from orientation neural network 304 accurately reflect the ground truth orientations 310 of the training documents 302.”).
	Kriegman et al discloses training document as the test document, but fails to disclose generation of the training document comprises receiving one or more natural typo generation rules associated with a first task associated with a first input document type; generating one or more natural typos for the first document based on the one or more natural typo generation rules; and providing a test document generated based on the first document and the one or more natural typos.
	Goutal et al discloses 
receiving one or more natural typo generation rules associated with a first task associated with a first input document type (paragraph 26 discloses transformations performed on the original text replacing misspellings. The replacing misspellings indicates one or more natural typo generation rule. The transformation performed is the first task associated with a text document type or original text. Fig. 1 shows the process of performing transformations in order to generate augmented text. Fig. 8, 804 shows the augmented corpus of augmented text.);
generating one or more natural typos for the first document based on the one or more natural typo generation rules (Paragraph 24 discloses a plurality of transformations relying on the replacement of words or group of words in the text such as replacement of words with misspellings indicates generation of one or more natural typos such as the detection or generation of the misspelled word in the original text or first document. The transformation is the rule that is applied to generate or detect the misspellings that will be replaced.), using gradient information of components of the first document (Paragraph 49 discloses at table of transformation including natural typos, label replaced element for the first document. Such transformation, label transformation, is generated based on probability distribution P (paragraph 36) or gradient information of components, L language of the original text and augmented text (output of translation) (paragraph 29) of the first document, original text.);
providing a test document generated based on the first document and the one or more natural typos (Fig. 8, label 808 as the corpus that provides a test document based on the original text or original document and the one or more natural typos or misspellings replaced during transformation as shown in Fig. 1.).
Goutal et al discloses generation of corpus of a test document (Fig. 8, label augmented corpus) and Kriegman et al discloses neural network model receiving a test document from a corpus and performing actions as indicated above on the test document (Fig. 3, label 302,304). Hence, it would be obvious to one skilled in the art before the effective filing date of the application to modify Kriegman et al’s corpus or training documents label 302 by generating text or documents as disclosed by Goutal et al so to train an orientation neural network to perform accurate detection of orientation of a document with typographical errors, hence improving the accuracy of detecting the orientation of the document in spite of errors.  
Claim 2, Kriegman et al discloses the first input document type includes human-typed documents (Fig. 3, label training documents. Fig. 2a,2c shows the training documents are typed documents. Although Kriegman et al fails to disclose training documents are human typed, Fig., 2a, label 204d, Fig. 2b, label 204d shows an image of a document that is text based, wherein humans can type text based documents, hence it would be obvious to one skilled in the art based on the figures as indicated above, the training documents includes human typed documents.), but fails to disclose wherein the one or more natural typo generation rules are configured to generate typos mimicking human keyboard typos.
Goutal et al discloses wherein the one or more natural typo generation rules are configured to generate typos mimicking human keyboard typos (paragraph 24-25 discloses transformation to replace words with misspellings as natural typo rules that detect misspelling from text document such as original text document.). Although Goutal et al fails to disclose the text document is human typed, it would be obvious to one skilled in the art before the effective filing date for a text document to be typed by a human. It would be obvious to one skilled in the art before the effective filing date of the application to modify Kriegman et al’s training documents by incorporating text documents as disclosed by Goutal et al so to train an orientation neural network to perform accurate detection of orientation of a document with typographical errors, hence improving the accuracy of detecting the orientation of the document in spite of errors.  
Claim 8, Kriegman et al discloses 
	receiving a first target neural network model (Fig. 3, label 304 as the received neural network model.);
	receiving a first document (Fig. 3, label training documents) and corresponding ground truth labels (Fig. 3, label 310, paragraph 111 discloses 310 as labeled orientation integers of training documents.);
	providing, to the first target neural network model (label 304), a test document as an input document (Fig. 3, label 302 is input into label 304.) to generate a first output (label 306); and
	generating a robustness evaluation result of the first target neural network model (label 308,312) based on a comparison between the output and the ground truth labels (Paragraph 111 discloses comparison between the ground truth orientations 310 and predicted orientations, label 306.), such as shown in Fig. 3, label 304, and paragraph 92 discloses in addition to utilizing an orientation neural network to identify and/or correct the orientation of a displayed document, the system also utilizes word detector and text prediction neural network to generate computer searchable text. Paragraph 111 discloses “In particular, loss function 308 can determine if predicted orientations 306 from orientation neural network 304 accurately reflect the ground truth orientations 310 of the training documents 302.”).
	Kriegman et al discloses training document as the test document, but fails to disclose generation of the training document comprises receiving one or more natural typo generation rules associated with a first task associated with a first input document type; generating one or more natural typos for the first document based on the one or more natural typo generation rules; and providing a test document generated based on the first document and the one or more natural typos.
	Goutal et al discloses 
receiving one or more natural typo generation rules associated with a first task associated with a first input document type (paragraph 26 discloses transformations performed on the original text replacing misspellings. The replacing misspellings indicates one or more natural typo generation rule. The transformation performed is the first task associated with a text document type or original text. Fig. 1 shows the process of performing transformations in order to generate augmented text. Fig. 8, 804 shows the augmented corpus of augmented text.);
generating one or more natural typos for the first document based on the one or more natural typo generation rules (Paragraph 24 discloses a plurality of transformations relying on the replacement of words or group of words in the text such as replacement of words with misspellings indicates generation of one or more natural typos such as the detection or generation of the misspelled word in the original text or first document. The transformation is the rule that is applied to generate or detect the misspellings that will be replaced.), using gradient information of components of the first document (Paragraph 49 discloses at table of transformation including natural typos, label replaced element for the first document. Such transformation, label transformation, is generated based on probability distribution P (paragraph 36) or gradient information of components, L language of the original text and augmented text (output of translation) (paragraph 29) of the first document, original text.);
providing a test document generated based on the first document and the one or more natural typos (Fig. 8, label 808 as the corpus that provides a test document based on the original text or original document and the one or more natural typos or misspellings replaced during transformation as shown in Fig. 1.).
Goutal et al discloses generation of corpus of a test document (Fig. 8, label augmented corpus) and Kriegman et al discloses neural network model receiving a test document from a corpus and performing actions as indicated above on the test document (Fig. 3, label 302,304). Hence, it would be obvious to one skilled in the art before the effective filing date of the application to modify Kriegman et al’s corpus or training documents label 302 by generating text or documents as disclosed by Goutal et al so to train an orientation neural network to perform accurate detection of orientation of a document with typographical errors, hence improving the accuracy of detecting the orientation of the document in spite of errors.  
Claim 9, Kriegman et al discloses the first input document type includes human-typed documents (Fig. 3, label training documents. Fig. 2a,2c shows the training documents are typed documents. Although Kriegman et al fails to disclose training documents are human typed, Fig., 2a, label 204d, Fig. 2b, label 204d shows an image of a document that is text based, wherein humans can type text based documents, hence it would be obvious to one skilled in the art based on the figures as indicated above, the training documents includes human typed documents.), but fails to disclose wherein the one or more natural typo generation rules are configured to generate typos mimicking human keyboard typos.
Goutal et al discloses wherein the one or more natural typo generation rules are configured to generate typos mimicking human keyboard typos (paragraph 24-25 discloses transformation to replace words with misspellings as natural typo rules that detect misspelling from text document such as original text document.). Although Goutal et al fails to disclose the text document is human typed, it would be obvious to one skilled in the art before the effective filing date for a text document to be typed by a human. It would be obvious to one skilled in the art before the effective filing date of the application to modify Kriegman et al’s training documents by incorporating text documents as disclosed by Goutal et al so to train an orientation neural network to perform accurate detection of orientation of a document with typographical errors, hence improving the accuracy of detecting the orientation of the document in spite of errors.  
Claim 15, Kriegman et al discloses 
	a non-transitory memory (paragraph 185); and
	one or more hardware processors coupled to the non-transitory memory (paragraph 185,183) and configured to read instructions from the non-transitory memory to cause the system to perform a method comprising (paragraph 185,183, Fig. 3 shows the method executed by the processor.)	
receiving a first target neural network model (Fig. 3, label 304 as the received neural network model.);
	receiving a first document (Fig. 3, label training documents) and corresponding ground truth labels (Fig. 3, label 310, paragraph 111 discloses 310 as labeled orientation integers of training documents.);
	providing, to the first target neural network model (label 304), a test document as an input document (Fig. 3, label 302 is input into label 304.) to generate a first output (label 306); and
	generating a robustness evaluation result of the first target neural network model (label 308,312) based on a comparison between the output and the ground truth labels (Paragraph 111 discloses comparison between the ground truth orientations 310 and predicted orientations, label 306.), such as shown in Fig. 3, label 304, and paragraph 92 discloses in addition to utilizing an orientation neural network to identify and/or correct the orientation of a displayed document, the system also utilizes word detector and text prediction neural network to generate computer searchable text. Paragraph 111 discloses “In particular, loss function 308 can determine if predicted orientations 306 from orientation neural network 304 accurately reflect the ground truth orientations 310 of the training documents 302.”).
	Kriegman et al discloses training document as the test document, but fails to disclose generation of the training document comprises receiving one or more natural typo generation rules associated with a first task associated with a first input document type; generating one or more natural typos for the first document based on the one or more natural typo generation rules; and providing a test document generated based on the first document and the one or more natural typos.
	Goutal et al discloses 
receiving one or more natural typo generation rules associated with a first task associated with a first input document type (paragraph 26 discloses transformations performed on the original text replacing misspellings. The replacing misspellings indicates one or more natural typo generation rule. The transformation performed is the first task associated with a text document type or original text. Fig. 1 shows the process of performing transformations in order to generate augmented text. Fig. 8, 804 shows the augmented corpus of augmented text.);
generating one or more natural typos for the first document based on the one or more natural typo generation rules (Paragraph 24 discloses a plurality of transformations relying on the replacement of words or group of words in the text such as replacement of words with misspellings indicates generation of one or more natural typos such as the detection or generation of the misspelled word in the original text or first document. The transformation is the rule that is applied to generate or detect the misspellings that will be replaced.), using gradient information of components of the first document (Paragraph 49 discloses at table of transformation including natural typos, label replaced element for the first document. Such transformation, label transformation, is generated based on probability distribution P (paragraph 36) or gradient information of components, L language of the original text and augmented text (output of translation) (paragraph 29) of the first document, original text.);
providing a test document generated based on the first document and the one or more natural typos (Fig. 8, label 808 as the corpus that provides a test document based on the original text or original document and the one or more natural typos or misspellings replaced during transformation as shown in Fig. 1.).
Goutal et al discloses generation of corpus of a test document (Fig. 8, label augmented corpus) and Kriegman et al discloses neural network model receiving a test document from a corpus and performing actions as indicated above on the test document (Fig. 3, label 302,304). Hence, it would be obvious to one skilled in the art before the effective filing date of the application to modify Kriegman et al’s corpus or training documents label 302 by generating text or documents as disclosed by Goutal et al so to train an orientation neural network to perform accurate detection of orientation of a document with typographical errors, hence improving the accuracy of detecting the orientation of the document in spite of errors.  
Claim 16, Kriegman et al discloses the first input document type includes human-typed documents (Fig. 3, label training documents. Fig. 2a,2c shows the training documents are typed documents. Although Kriegman et al fails to disclose training documents are human typed, Fig., 2a, label 204d, Fig. 2b, label 204d shows an image of a document that is text based, wherein humans can type text based documents, hence it would be obvious to one skilled in the art based on the figures as indicated above, the training documents includes human typed documents.), but fails to disclose wherein the one or more natural typo generation rules are configured to generate typos mimicking human keyboard typos.
Goutal et al discloses wherein the one or more natural typo generation rules are configured to generate typos mimicking human keyboard typos (paragraph 24-25 discloses transformation to replace words with misspellings as natural typo rules that detect misspelling from text document such as original text document.). Although Goutal et al fails to disclose the text document is human typed, it would be obvious to one skilled in the art before the effective filing date for a text document to be typed by a human. It would be obvious to one skilled in the art before the effective filing date of the application to modify Kriegman et al’s training documents by incorporating text documents as disclosed by Goutal et al so to train an orientation neural network to perform accurate detection of orientation of a document with typographical errors, hence improving the accuracy of detecting the orientation of the document in spite of errors.  

Allowable Subject Matter
Claims 3-7,10-14,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655